Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-20679-Civ-WILLIAMS/TORRES


   GENESIS TAN,

          Plaintiff,

   v.

   SUSHI YAMA JAPANESE
   RESTAURANT, INC. et al.,

         Defendants.
   _____________________________________/

                    REPORT AND RECOMMENDATION
          ON PLAINTIFF’S MOTION FOR FINAL DEFAULT JUDGMENT

          This matter is before the Court on Genesis Tan’s 1 (“Plaintiff”) renewed

   motion for final default judgment against Matsuhiko Yuhara (“Mr. Yuhara”). [D.E.

   22].   Although Mr. Yuhara failed to file a response in opposition, Sushi Yama

   Japanese Restaurant Inc. d/b/a Moshi Moshi (“Moshi Moshi”) and Toshio Furihata

   (“Mr. Furihata”) (collectively, the “Non-Defaulted Defendants”) responded on July

   23, 2020.    [D.E. 23].   Therefore, Plaintiff’s motion is now ripe for disposition. 2

   After careful consideration of the record presented, Plaintiff’s motion for final

   default judgment should be DENIED without prejudice pending final disposition of



   1      Plaintiff is representing himself pro se in this action.

   2     On June 18, 2020, the Honorable Kathleen Williams referred Plaintiff’s
   motion to the undersigned Magistrate Judge for disposition. [D.E. 19].
                                          1
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 2 of 11



   the claims presented against the Non-Defaulted Defendants.

                                   I. BACKGROUND

         Plaintiff filed this action on February 14, 2020 against Moshi Moshi, Mr.

   Yuhara, and Mr. Furihata for violations of the minimum wage and overtime wage

   provisions of the Fair Labor Standards Act (“FLSA”) and the Florida Minimum

   Wage Act (“FMWA”).     Plaintiff began his employment at defendants’ restaurant on

   March 13, 2016 and he worked as a server and cashier.         Plaintiff also assisted

   customers with orders, prepared food, cleaned, and performed other duties as

   required.

         Throughout his employment 3 , Plaintiff claims that defendants regularly

   required him to work a schedule of approximately 48 hours per week but failed to

   compensate him at the statutorily required minimum wage for the work performed.

   Plaintiff also alleges that defendants failed to compensate him time and a half for

   the hours worked in excess of forty hours each workweek, and that defendants failed

   to inform him of his rights under state and federal law.    Because defendants had

   notice that their compensation practices failed to provide Plaintiff with statutorily

   required payments, Plaintiff seeks unpaid minimum and overtime wages, liquidated

   damages, interest, and court costs.

                      II. APPLICABLE PRINCIPLES AND LAW

         Rule 55 of the Federal Rules of Civil Procedure sets forth a two-step process



   3     Plaintiff’s employment at Defendants’ restaurant concluded on April 22, 2018.
                                           2
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 3 of 11



   for obtaining default judgment.    First, when a defendant fails to plead or otherwise

   defend a lawsuit, the clerk of court is authorized to enter a clerk’s default.   See Fed.

   R. Civ. P. 55(a). Second, after entry of the clerk’s default, the court may enter

   default judgment against the defendant so long as the defendant is not an infant or

   incompetent person.    Fed. R. Civ. P. 55(b)(2). “The effect of a default judgment is

   that the defendant admits the plaintiff’s well-pleaded allegations of fact, is

   concluded on those facts by entry by the judgment, and is barred from contesting on

   appeal the facts thus established.”   Buchanan v. Bowman, 820 F.2d 359, 361 (11th

   Cir. 1987) (internal quotation and citation omitted).

          A court must review the sufficiency of the complaint before determining

   whether a moving party is entitled to default judgment pursuant to Rule 55(b).       See

   United States v. Kahn, 164 F. App’x 855, 858 (11th Cir. 2006) (citing Nishimatsu

   Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206) (5th Cir. 1975)).        “While a

   complaint . . . does not need detailed factual allegations,” a plaintiff’s obligation to

   provide the grounds of his entitlement to relief “requires more than labels and

   conclusions, and a formulaic recitation of the elements of a cause of action will not

   do.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations

   omitted).   If the admitted facts are sufficient to establish liability, the Court must

   then ascertain the appropriate amount of damages and enter final judgment in that

   amount.     See Nishimatsu, 515 F.2d at 1206; see also PetMed Express, Inc. v.

   MedPets.com, Inc., 336 F. Supp. 2d 1213, 1216 (S.D. Fla. 2004).


                                              3
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 4 of 11



            Damages may be awarded only if the record adequately reflects the basis for

   the award, which can be shown with submission of detailed affidavits establishing

   the facts necessary to support entitlement to the damages requested.       See Adolph

   Coors Co. v. Movement Against Racism and the Klan, 777 F.2d 1538, 1544 (11th Cir.

   1985).    Rule 55 does not require an evidentiary hearing on the appropriate amount

   of damages, and it is within the Court’s discretion to choose whether such a hearing

   should takes place.    See SEC v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir. 2005);

   Tara Productions, Inc. v. Hollywood Gadgets, Inc., 449 F. App’x 908, 911-12 (11th

   Cir. 2011).

                                       III. ANALYSIS

            Plaintiff seeks final default judgment against Mr. Yuhara for his failure to

   respond to the allegations in this case. On April 20, 2020, the Court directed the

   clerk of court to enter default against Mr. Yuhara after Plaintiff filed a proof of

   service that he served Mr. Yuhara with a copy of his complaint on March 13, 2020.

   [D.E. 12].     Service of process on this date required Mr. Yuhara to respond to

   Plaintiff’s complaint on or before April 3, 2020, but Mr. Yuhara failed to do so.4 The

   Court then required Plaintiff to file a motion for final default judgment and serve it

   on Mr. Yuhara on or before May 20, 2020 and to include with it a motion and a

   proposed order setting forth the relief owed in money damages, including fees and

   costs.    The Court also directed Plaintiff (1) to support the relief sought with



   4        Plaintiff served Mr. Yuhara with service of process on March 13, 2020.
                                               4
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 5 of 11



   sufficient evidence, (2) to reference specific legal authorities establishing Plaintiff’s

   entitlement to the relief requested, and (3) to demonstrate that service of process

   was properly effectuated.

         On July 7, 2020, the Court denied without prejudice Plaintiff’s motion for final

   default judgment because it failed to comply with the requirements under Federal

   Rule of Civil Procedure 55.      Plaintiff failed to include any legal authority that

   established his right to the relief sought and that was, by itself, a sufficient reason to

   deny the motion.     See, e.g., United States v. $137,700.00 in U.S. Currency, 2018 WL

   3758311, at *1 (M.D. Fla. Apr. 4, 2018)                (“The United States’ motion

   for default judgment is due to be denied because it does not establish, with citations

   to legal authority, that the complaint provides a sufficient legal basis for the entry of

   a default judgment.”). The Court also denied Plaintiff’s motion because it sought

   $88,405.20 in damages, but Plaintiff failed to submit any evidence in support of that

   amount. And without that information and the absence of any legal authorities

   establishing Plaintiff’s entitlement to the relief sought, the Court denied his motion

   without prejudice.    Plaintiff has now filed an amended motion for final default

   judgment seeking $19,375.20 in wages for 2017, $4,719 in wages for 2018, and

   $24,094.20 in liquidated damages for a grand total of $48,188.40. Having set forth

   the procedural history of the case, we now turn to the merits.

         The FLSA requires employers to pay covered employees (1) a regular hourly

   wage of at least $7.25, and (2) overtime pay at one and a half times their regular rate


                                               5
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 6 of 11



   for all hours worked in excess of 40 hours per week.             See 29 U.S.C. §§

   206(a)(1), 207(a)(1). To establish an FLSA claim for unpaid minimum and overtime

   wages, Plaintiff must show (1) that Mr. Yuhara employed him, (2) that Plaintiff is

   “covered” by the FLSA5, (3) that Mr. Yuhara paid him less than $7.25 per hour, (4)

   that Plaintiff worked in excess of 40 hours per week, and (5) that Mr. Yuhara failed

   to pay overtime wages. See Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233,

   1277 n.68 (11th Cir. 2008); Sec’y of Labor v. Labbe, 319 F. App’x 761, 763 (11th Cir.

   2008).

            Here, Plaintiff’s complaint meets each of the required elements enumerated

   above because it includes well-pled allegations that Mr. Yuhara was the owner,

   manager, officer, or agent of Moshi Moshi [D.E. 1 at ¶ 8], that Mr. Yuhara was

   Plaintiff’s employer, id. at ¶¶ 12-13, that Mr. Yuhara had four or more employees

   engaged in interstate commerce with an annual gross revenue in excess of $500,000,

   id. at ¶¶ 20, 25, that Mr. Yuhara failed to pay the statutorily required minimum

   wage, id. at ¶¶ 33, 45, 50, and that Mr. Yuhara failed to pay overtime wages, id. at

   ¶¶ 34, 45, 50.   Given that Mr. Yuhara, as a defaulted defendant is deemed to admit

   the well-pled allegations in Plaintiff’s complaint, and the admitted facts are


   5       An employee is covered by the FLSA if he or his employer “engaged in
   [interstate] commerce or in the production of goods for [interstate] commerce.” 29
   U.S.C. §§ 206(a)(1), 207(a)(1); see id. § 203(b). An employer meets this requirement
   if it has “(1) employees engaged in [interstate] commerce or handling goods moved in
   [interstate] commerce, and (2) annual gross volume of sales or business done of at
   least $500,000.” Jones v. Freedom Rain, TLC, 401 F. App’x 409, 411 (11th Cir.
   2010); see29 U.S.C. § 203(s)(1)(A).

                                             6
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 7 of 11



   sufficient to establish liability, we would ordinarily turn to Plaintiff’s request for

   damages.     See Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir.

   2005) (stating “a defaulted defendant is deemed to admit the plaintiff’s well-pleaded

   allegations of fact.”).

          However, before we do so, the Non-Defaulted Defendants argue in response

   that entering default judgment against Mr. Yuhara would be premature because

   there is a risk that it might lead to inconsistent results.   As a threshold matter, we

   must first determine whether the Non-Defaulted Defendants have standing to

   challenge Plaintiff’s motion for default judgment.      Plaintiff’s complaint presents

   three causes of actions against every defendant in this case.            Although the

   complaint does not use the magic words “joint and several liability,” it seeks to hold

   each of the defendants liable for each count under the FLSA and the FMWA.          And

   the complaint also alleges that Mr. Yuhara was the owner, manager, officer, or agent

   of Moshi Moshi.

          “As the Eleventh Circuit has noted, ‘the overwhelming weight of authority is

   that a corporate officer with operational control of a corporation’s covered enterprise

   is an employer along with the corporation, jointly and severally liable under the

   FLSA for unpaid wages.’” Lira v. Matthew’s Marine Air Conditioner, Inc., 741 F.

   Supp. 2d 1305, 1311 (S.D. Fla. 2010) (quoting Alvarez Perez v. Sanford–Orlando

   Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008)). This means that if two or

   more parties are jointly and severally liable, then each party is responsible for the


                                              7
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 8 of 11



   liability of the other parties. See Rodriguez v. Irwin, 2011 WL 737316, at *4 (E.D.

   N.C. Feb. 23, 2011) (citing Nelson-Salabes, Inc. v. Morningside Dev., LLC, 284 F.3d

   505, 517 n.13 (4th Cir. 2002)). And under the theory of joint liability, if a plaintiff

   prevails, then he can seek full satisfaction of the damages awarded from any one of

   the defendants. See In re Uranium Antitrust Litig., 617 F.2d 1248, 1257 (7th Cir.

   1980); Rodriguez, 2011 WL 737316, at *4.

         This case presents the possibility that Plaintiff could seek full satisfaction of

   the damages awarded to him against the Non-Defaulted Defendants via the theory of

   joint liability because this doctrine extends to situations where one defendant

   defaults (i.e. Mr. Yuhara) in a multi-defendant case. See, e.g., Diaz v. Glob. Dev.

   Consultant Inc., 2015 WL 12745538, at *2 (S.D. Fla. Aug. 23, 2015), Report and

   Recommendation adopted, 2015 WL 12745537 (S.D. Fla. Sept. 22, 2015). In other

   words, the Non-Defaulted Defendants have standing to challenge Plaintiff’s motion

   for default judgment because any judgment awarded against Mr. Yuhara could be

   executable against them by virtue of joint liability. See In re Uranium, 617 F.2d at

   1256 n.32 (finding the non-defaulting defendant had standing because of the

   potential economic harm to the non-defaulting defendant if plaintiff sought the

   damages awarded in the default judgment); Rodriguez, 2011 WL 737316, at

   *4 (stating that an appearing defendant had standing to challenge the entry of a

   default judgment against a non-appearing defendant because the judgment was

   executable against both defendants by virtue of the joint liability alleged in the


                                             8
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 9 of 11



   complaint); Diamond Services Corp. v. Oceanografia SA de CV, 2014 WL 1120792, at

   *3 (W.D. La. Mar. 19, 2014) (“[C]ourts have held a defendant against whom liability

   has been alleged jointly and/or severally has standing to challenge an entry of default

   against a co-defendant.”).       We therefore conclude that the Non-Defaulted

   Defendants have standing to challenge Plaintiff’s motion for final default judgment

   because Plaintiff alleged in his complaint that all defendants were liable under each

   cause of action and Plaintiff incorporated these allegations against them collectively.

         Generally speaking, a Court may enter a default judgment against a party for

   failure to plead or otherwise defend a case and also as a sanction for failure to obey a

   pretrial order. See Fed. R. Civ. P. 55; Fed. R. Civ. P. 16.          However, default

   judgments are inappropriate if they will result in inconsistent judgments.

   See Rodriguez v. Guacamole’s Authentic Mexican Food & More, LLC, 2012 WL

   718688, at *2 (S.D. Fla. Mar. 6, 2012); Staton v. Pro Quality Concrete, Inc., 2012 WL

   3746009, at *2 (S.D. Fla. Aug. 2, 2012).

         “The general rule, derived from the seminal case of Frow v. De La Vega, 82

   U.S. 552, 554 (1872), is that when one of several defendants who is alleged to be

   jointly liable defaults, judgment should not be entered against that defendant until

   the matter has been adjudicated with regard to all defendants, or all defendants have

   defaulted.” Mayorga v. Stamp Concrete & Pavers, Inc., 2015 WL 3556972, at *2 (S.D.

   Fla. June 4, 2015) (quotation omitted); see also 10A Charles Alan Wright, Arthur R.

   Miller & Mary Kay Kane, Federal Practice and Procedure § 2690 (3d ed. 1998). The


                                              9
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 10 of 11



   Eleventh Circuit has applied this same principle to cases where defendants are

   jointly and severally liable, as well as where defendants have closely related

   defenses. See Gulf Coast Fans, Inc. v. Midwest Electronics Importers, Inc. 740 F.2d

   at 1499, 1512 (11th Cir. 1984) (“[E]ven when defendants are similarly situated, but

   not jointly liable, judgment should not be entered against a defaulting defendant if

   the other defendant prevails on the merits”); Guacamole, 2012 WL 718688, at

   *2 (“Several Circuits, including the Eleventh, have found Frow applies to situations

   where defendants are jointly and severally liable, or have closely related defenses.”).

         The danger of entering final default judgment against Mr. Yuhara is that if

   the Non-Defaulted Defendants prevail in this case, Plaintiff could theoretically still

   have a claim against them because of the theory of joint liability. This could present

   the troubling scenario of having two inconsistent results for two sets of defendants,

   all of which are allegedly jointly and severally liable. That is, permitting Plaintiff to

   collect damages against the Non-Defaulted Defendants based on a default judgment

   against Mr. Yuhara would be inappropriate, unfair, and inconsistent if a jury

   determined that the Non-Defaulted Defendants were not liable or that Plaintiff

   failed to prove his claim. Given this danger, it would be improper to enter, at this

   time, final default judgment against Mr. Yuhara and therefore Plaintiff’s motion for

   default judgment should be DENIED without prejudice, pending final disposition of

   the claims presented against the Non-Defaulted Defendants.




                                              10
Case 1:20-cv-20679-KMW Document 24 Entered on FLSD Docket 08/04/2020 Page 11 of 11



                                   IV. CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for final default judgment [D.E.

   22] should be DENIED without prejudice pending final disposition of the claims

   presented against the Non-Defaulted Defendants.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the District Judge. Failure to timely

   file objections shall bar the parties from de novo determination by the District Judge

   of any factual or legal issue covered in the Report and shall bar the parties from

   challenging on appeal the District Judge’s Order based on any unobjected-to factual

   or legal conclusions included in the Report.    28 U.S.C. § 636(b)(1); 11th Cir. Rule

   3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v.

   Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida this 4th day of

   August, 2020.



                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                            11
